                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE

                                              )
IN RE:                                        )
                                              )      Chapter 11 Proceeding
LIVINGSCAPES, LLC,                            )      Case No. 320-03561
                                              )      Marian F. Harrison, Judge
         Debtor.                              )
                                              )

             MOTION TO SET BAR DATE FOR FILING PROOF OF CLAIMS

         Comes the Debtor, through counsel, respectfully moves this Honorable Court to set a bar

date for any creditor or equity security holder whose claim or interest is not scheduled or

scheduled as disputed, contingent, or unliquidated. The Debtor prays that the bar date be set for

November 25, 2020, for all creditors others than a governmental unit to file a proof of claim in

this proceeding. This date represents at least ninety (90) days from the first scheduled setting of

the Debtor’s §341 meeting of creditors. The Debtor prays that the bar date be set for February 23,

2021, for governmental units be set to file a proof of claim in this proceeding. This date

represents at least one hundred eighty (180) days from the date of the order for relief. The

Debtor further prays that any creditor that fails to timely file a claim shall not be treated as a

creditor with respect to such claim for the purposes of voting and distribution.

                                                     Respectfully submitted,

                                                     LEFKOVITZ & LEFKOVITZ, PLLC

                                                     /S/ STEVEN L. LEFKOVITZ
                                                     Steven L. Lefkovitz, No. 5953
                                                     Attorneys for Debtor-in-possession
                                                     618 Church Street, Suite 410
                                                     Nashville, Tennessee 37219
                                                     Phone: (615) 256-8300
                                                     Fax: (615) 255-4516
                                                     Email: slefkovitz@lefkovitz.com




Case 3:20-bk-03561        Doc 9    Filed 08/10/20 Entered 08/10/20 16:02:38            Desc Main
                                   Document      Page 1 of 3
                                  CERTIFICATE OF SERVICE

        I hereby certify that I have sent a true and exact copy of the foregoing to the United
States Trustee, William Timothy Stone, Trustee, and all other parties of record to receive notice
electronically via the United States Bankruptcy Court’s CM/ECF system, this 10th day of August,
2020.

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor and
all creditors and parties-in-interest pursuant to the attached mailing matrix, by U.S. Mail, postage
prepaid, this 10th day of August, 2020.

                                                     /S/ STEVEN L. LEFKOVITZ
                                                     Steven L. Lefkovitz




Case 3:20-bk-03561        Doc 9    Filed 08/10/20 Entered 08/10/20 16:02:38            Desc Main
                                   Document      Page 2 of 3
Label Matrix for local noticing                       LEFKOVITZ AND LEFKOVITZ, PLLC +                      LIVINGSCAPES, LLC
0650-3                                                618 CHURCH ST STE 410                                PO BOX 91047
Case 3:20-bk-03561                                    NASHVILLE, TN 37219-2452                             Nashville, TN 37209-9047
MIDDLE DISTRICT OF TENNESSEE
Nashville
Fri Aug 7 14:31:15 CDT 2020
701 Broadway Room 170                                 AMERICAN EXPRESS                                     Cassie Burton
Nashville, TN 37203-3979                              ATTN: BANKRUPTCY DEPT                                c/o Sherwood Litigation
                                                      PO BOX 981535                                        201 4th Ave N S 1130
                                                      El PASO TX 79998-1535                                Nashville TN 37219


IRS                                                   JOHN DEERE FINANCIAL                                 Milessa Thomas
CNTRLZD INSOLVENCY OPRTN                              ATTN: BANKRUPTCY DEPT                                c/o Christopher Boiano Esq.
PO BOX 7346                                           PO BOX 6600                                          115 Shivel Dr.
PHILADELPHIA PA 19101-7346                            JOHNSTON IA 50131-6600                               Hendersonville TN 37075-3536


PNC BANK                                              SBA- SMALL BUSINESS ADMIN                            (p)STEARNS BANK NATIONAL ASSOCIATION
PO BOX 856177                                         C/O US ATTY OFFICE                                   ATTN LEGAL DEPARTMENT
LOUISVILLE KY 40285-6177                              110 9TH AVE SO #A-961                                4191 2ND STREET SOUTH
                                                      NASHVILLE TN 37203-3870                              ST CLOUD MN 56301-3761


(p)TENNESSEE DEPARTMENT OF REVENUE                    TORO EXMARK                                          US TRUSTEE +
ATTN COLLECTION SERVICES DIVISION BANKRUPTCY UNIT     PO BOX 790449                                        OFFICE OF THE UNITED STATES TRUSTEE
P O BOX 190665                                        Saint Louis MO 63179-0449                            701 BROADWAY STE 318
NASHVILLE TN 37219-0665                                                                                    NASHVILLE, TN 37203-3966




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


STEARNS BANK                                          TENNESSEE DEPARTMENT OF REVENUE                      End of Label Matrix
PO BOX 750                                            500 DEADERICK STREET                                 Mailable recipients    14
Albany MN 56307                                       ANDREW JACKSON STATE OFFICE BUILDING                 Bypassed recipients     0
                                                      Nashville TN 37242                                   Total                  14




                  Case 3:20-bk-03561           Doc 9      Filed 08/10/20 Entered 08/10/20 16:02:38                      Desc Main
                                                          Document      Page 3 of 3
